In this case the plaintiff was given an opportunity *Page 19 
to appear before this court at a specified time to show cause, if any he had, why the case should not be remitted to the superior court for the entry of judgment for the defendant in accordance with our opinion theretofore filed.
The plaintiff, through his attorney, appeared at such time and presented reasons in support of his contention that the case should not be so remitted. The principal reasons advanced by him plainly relate to evidence that was not a part of the record, and otherwise he has failed to show any cause, based on the existing record, why the case should not be remitted to the superior court for final disposition as set out in our opinion.